DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on May 23rd, 2022, amended claims 1, 3-5, and 9-13, and new claim 21 is entered. Claims 2, 8, and 14-20 are cancelled.
Response to Amendment
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b).

Applicant failed to respond to the objection to the Specification. See Pg. 2 of the previous Office Action. The objection is maintained.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) for Claims 1 and 20 have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) for Claims 5, 9-13, 16-17, and 19 have been fully considered but they are not persuasive. 
At Pg. 6 of the Reply, Applicant argues that the amended claims 1 and 13 and the cancelled claims 19-20 “appear to render the rejections under 35 U.S.C. 112 moot”. Examiner respectfully disagrees. Regardless of the amended and cancelled claims, Applicant has failed to address the rejections regarding the term “generally” in remaining claims 5 and 9-13 as being a relative term which render the claims indefinite. Furthermore, Applicant has failed to address the rejection of Claim 13, regarding the unclear functional limitations performed by the apparatus. Therefore, the 112(b) rejections are maintained.
Applicant's arguments, filed on May 23rd, 2022, with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: 
The “male luer slip fitting 56” in [0034] of the Applicant’s Specification should read either “male luer slip fitting 58” or “male luer lock fitting 56”. Appropriate correction is required.
Election/Restriction
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I.	Claims 1, 3-7, and 9-13 are drawn to a blood collection apparatus.
Invention II.	Claim 21 is drawn to a method of blood collection.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another materially different process such as a method for monitoring health through collection and analysis of saliva, urine, or any other bodily fluid.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the channel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term “generally” in claims 5 and 9-13 is a relative term which renders the claim indefinite. The terms “generally cylindrical,” “generally parallel,” and “generally planar” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shapes and orientations of the outer wall, the grooves, and the cover portion are rendered indefinite.
Claim 13 recites the limitation of a “plurality of grooves are permeable to air but not blood.” The recited functions (permeability to air but not blood) do not follow from the structure (grooves) recited in the claims. The functional limitations performed by the apparatus are unclear because the claims recite functions without providing any indication about what performs the function. Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function of excluding blood. For examination purposes, a “plurality of grooves are permeable to air but not blood” are being interpreted to mean any plurality of grooves.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 7,387,216; previously cited) in view of Kunishige (U.S. Publication No. 2016/0206516; previously cited).
Regarding Claim 1, Smith discloses a blood collection apparatus, comprising:
a lid (cap 40) for a blood collection tube (container 50; Col. 7, Lines 54-61), the lid comprising: 
a body (cap 40) having a cover portion (access cap 44) and a female luer taper (taper area; Column 4 Lines 29-42) extending from the cover portion; 
an aperture extending through the cover portion and the female luer taper (opening of 40 extending from top to tapered portion), wherein the aperture is aligned with a longitudinal axis of the connector, wherein the male luer slip fitting is disposed with the aperture (opening of 40); 
a closure (Fig. 1, access cap 44), wherein the closure comprises an annular flange to fit inside and contact a circumference of the channel when the closure is in a closed position (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58); and 
a tether connecting the body to the closure (Fig. 1, hinge 46).
Smith fails to disclose a connector comprising a distal end, a proximal end, and a lumen extending there between, wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter, and wherein the proximal end of the connector comprises a male luer slip fitting.
Kunishige teaches a connector (Fig. 4A, double male connector 1; Abstract) comprising a distal end, a proximal end, and a lumen extending there between (Fig. 1C, flow channel 9; [0032]), wherein the distal end comprises a male luer lock fitting configured to couple to a proximal end of a catheter adapter (Fig. 1A, first male luer 10; Abstract), and wherein the proximal end of the connector comprises a male luer slip fitting (Fig. 1A, second male luer 20; Abstract), and a body (female connector 6) having a cover portion (base end portion 68) and a female luer taper (tapered surface 62) extending from the cover portion (female connector 6; The first female connector 6 includes on one end a cylindrical insertion portion 60 into which the first male luer 10 is to be inserted. An inner circumferential surface of the insertion portion 60 constitutes a tapered surface 62 whose inner diameter increases toward a leading end of the insertion portion 60; [0036]; Figure 2A); and an aperture (tube 13) extending through the cover portion and the female luer taper (insertion portion 60; [0036]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the invention of Smith to incorporate the male and female connector teachings of Kunishige to provide the apparatus a connection that has excellent liquid-tightness and connection strength in order to prevent substance from leaking even when pressure is applied and prevent disconnection between the connectors even when a pulling force is applied thereto (Kunishige [0004]).

Regarding Claim 3, Smith discloses wherein the annular flange comprises an outer circumference less than a circumference of the channel (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58).

Regarding Claim 4, Smith discloses wherein the annular flange comprises an outer circumference larger than a circumference of the channel or approximately a same size as the circumference of the channel (Fig. 1, angled wall 60, inside wall 58; Fig. 3A, angled wall 60, inside wall 58).

    PNG
    media_image1.png
    482
    528
    media_image1.png
    Greyscale

Reference Figure 1

Regarding Claim 5, Smith discloses wherein the body further comprises a generally cylindrical outer wall (Reference Figure 1 above, element A), wherein the closure further comprises another annular flange (Reference Figure 1 above, element B), wherein the other annular flange contacts the outer circumference of the outer wall when the closure is in a closed position (Fig. 7C).
Regarding Claim 6, Smith discloses wherein the other annular flange comprises an inner circumference greater than the outer circumference of the outer wall (Fig. 9A, internal thread profile 75, neck threads 54).

Regarding Claim 7, Smith discloses wherein the other annular flange comprises an inner circumference less than or approximately equal to the outer circumference of the outer wall (Fig. 9A, internal thread profile 75, neck threads 54).

Regarding Claim 9, Smith discloses wherein the body further comprises a generally cylindrical outer wall (Reference Figure 1 above, element A), wherein an inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid (channels 55, small thread type passageways including initial cylindrical groove; Figures 5, 5A, 5B; Column 11 Lines 50-60). 

Regarding Claim 10, Smith discloses wherein an outer surface of the cover portion is generally planar (access cap 44 can be seen as planar in Figures 1-5).


    PNG
    media_image2.png
    306
    378
    media_image2.png
    Greyscale

Reference Figure 2
Regarding Claim 11, Smith discloses wherein an inner surface of the cover portion disposed between the female luer taper and the outer wall is generally planar (Reference Figure 2 above, element A). 


    PNG
    media_image3.png
    430
    561
    media_image3.png
    Greyscale

Reference Figure 3

Regarding Claim 12, Smith discloses wherein the body further comprises a generally cylindrical outer wall (Reference Figure 1 above, element A), further comprising the blood collection tube coupled to the lid (container 50), wherein the blood collection tube comprises a rim (Reference Figure 3, above, element B) forming an opening into a cavity (Reference Figure 3 above, element C) of the blood collection tube, wherein the inner wall extends through the opening (Reference Figure 3 above, element D), wherein the rim contacts an inner surface of the outer wall of the body (Reference Figure 3 above, element E).

Regarding Claim 13, Smith discloses wherein the inner surface of the outer wall comprises a plurality of grooves extending generally parallel to a central axis of the lid (channels 55, small thread type passageways including initial cylindrical groove; Figures 5, 5A, 5B; Column 11 Lines 50-60), wherein the plurality of grooves are permeable to air but not blood (Examiner’s Note: upon connection, they would be air permeable but not liquid permeable).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791